Citation Nr: 1443474	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include as secondary to service-connected disabilities of the left ankle and right tibia and fibula.

2.  Entitlement to a compensable evaluation for healed fractures of the right tibia and fibula.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to June 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In October 2010 a hearing was held before the undersigned at the Detroit RO.  A transcript of the hearing is of record.

This appeal was previously before the Board in December 2010 and May 2012, at which times it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded for additional examinations, and for clarification from the Veteran.  Initially, concerning the issue of entitlement to service connection for a lower back disorder, the report of the examination conducted as directed by the Board's May 2012 remand is insufficient to adjudicate the issue.  The examiner was requested to address the issue of causation or aggravation of the back disorder, due to the service-connected disabilities of the lower extremities, but provided an inadequate opinion on the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

With respect to the claim for a compensable evaluation for healed fractures of the right tibia and fibula, VA must obtain clarification from the Veteran, and potentially seek out another examination.  While the Veteran's residuals of fractures of the right tibia and fibula have been service-connected since October 1959, it is unclear to the Board as to where on the lower leg the appellant suffered the fractures, as well as the anatomical location of any resulting disabilities, facts that must be clarified prior to adjudication of the appeal.  The service treatment records only document fractures of the left tibia and fibula.  The October 1959 rating decision discussed those left leg fractures, but proceeded to grant service connection for residuals of fractures of the right leg (in addition to the Veteran's left ankle disability).  Subsequent X-rays have not identified a location of the right lower extremity fractures.  Further, there is no treatment of any disability of the right leg for many years after service, and in July 2005, the Veteran informed a VA examiner that he had "no trouble with his right tibia and fibula and was wondering how the Regional Office got that information."  In November 2007, he first suggested a worsening of his service-connected fracture residuals of the right lower extremity.  

In order for the Board to properly adjudicate the increased rating claim, it must be clear as to what diagnostic codes are potentially applicable.  While it is evident that 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013) (applying to disabilities of the tibia and fibula) may apply, it is possible that the Veteran could obtain a higher rating under the diagnostic codes for the knee or ankle, if the fracture residuals impact those joints.  This is especially relevant considering the Veteran's representative's September 2014 statements that the fracture residuals include disability of the ankle.  

Additionally, any pertinent updated VA treatment records since July 2014 should be associated with the Veteran's claims file.

Finally, the claim for a total disability rating based on individual unemployability, to include on an extraschedular basis, 38 C.F.R. § 4.16(b) (2013), is inextricably intertwined with the issues being remanded, and must likewise be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he specify as to the location of any impairment related to his residuals of fractures of the right tibia and fibula.  The request, as well as any response, must be documented in the claims file.

2.  Obtain the Veteran's VA treatment records from the VA Medical Center in Detroit from July 2014 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  If (and only if) the Veteran specifies that his residuals of fractures of the right tibia and fibula have resulted in disability of the ankle or any lower extremity disability other than disability of the right knee (which was addressed in the prior examination report), then schedule him for an appropriate examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  Based on the Veteran's clarification as requested in paragraph 1 of these remand orders, an examination based on appropriate VA disability worksheets should be conducted.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

4.  Then, return the claims file to the examiner who conducted the March 2014 examination for an addendum opinion.  The examiner should review the claims file, including the Virtual VA and VBMS records, and this remand; the fact that such review occurred should be noted in the ensuing addendum report.

Thereafter, the examiner should opine as to the following:

a)  Is it at least as likely as not that any diagnosed lower back disorder was either (i) caused, or (ii) aggravated (i.e., permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected traumatic arthritis of the left ankle or service-connected healed fractures of the right tibia and fibula?  

The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions.

b)  If the opinion is that either his left ankle disability or right tibia and fibula disability aggravated the lumbar spine disability, the examiner should specify, so far as possible, the degree of additional disability (pathology/impairment) resulting from such aggravation.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Then, review any additional evidence and determine whether the issue of entitlement to a TDIU should be referred to the Director for extraschedular consideration.  

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

